Title: To Alexander Hamilton from William S. Smith, 30 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 30th. 1800
          
          Not having the honor of hearing from you on the subject, of Doctor Davis joining the Regiment as second mate, it becomes my duty to communicate to you the necessity of Doctor Douglass having an assistant, the Regimental duty in the medical Department, is really too weighty to rest on one Gentleman—Doctor Douglass has been very attentive to the duties of his station, & I should suppose him entitled to the appointment of Surgeon of the Regt. and to the pay and Emoluments of surgeon since the date of the acceptance of Doctor Finley’s resignation—permit me to request your statement to the secretary of War, of the Vacancies in the 12th. Regt. & how particularly gratifying it would be to me & the Regt. at large to have all the Vacancies filled; even should We be disbanded soon, the Gentlemen are entitled to the promotion, & should that not take place, and a consolidation be contemplated, the Government would have a greater choise, of the different Grades, by which Corps would be considerably ameliorated—I have the Honor to be with great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith
            Lt. Colo. of ye. 12th.
          
          
            P.S. Should Genl. Hamilton think proper to recommend the appointment of a surgeon’s mate to the 12th. Regt Colo. Smith takes the Liberty of submitting to his perusal the enclosed Letter from Doctor Tillery—C. S. has not the pleasure of knowing Dr. McIntosh—but he has such a perfect confidence in Doctor Tillery that he feels an diffidence in soliciting that his recommendation’s may meet with due consideration from the Commanding General—
          
          
            W. S. S.
          
        